Citation Nr: 1016104	
Decision Date: 04/30/10    Archive Date: 05/06/10

DOCKET NO.  06-18 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to a rating for disc bulge L5, canal stenosis L4-
L5 in excess of 40 percent from May 1, 2008.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel


INTRODUCTION

The Veteran retired from active duty in April 1975, with more 
than twenty years of active service.  

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from an October 2005 decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Albuquerque, New Mexico.  

In April 2008, the Veteran testified at a Travel Board 
hearing before the undersigned Veterans Law Judge.  A 
transcript of this hearing is associated with the claims 
file.

In December 2008, the Board remanded the issue on the title 
page for further evidentiary development.  The requested 
development was completed, and the case has now been returned 
to the Board for further appellate action.


FINDING OF FACT

Since May 1, 2008, the Veteran's low back disability has been 
manifested by pain, spasm, weakness, and some limitation of 
motion; ankylosis of the entire thoracolumbar spine and 
incapacitating episodes of at least 6 weeks during a 12 month 
period are not shown by objective evidence.  


CONCLUSION OF LAW

The criteria for a rating in excess of 40 percent for disc 
bulge L5, canal stenosis L4-L5 have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5243 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) redefined VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

The notice requirements of the VCAA require VA to notify the 
claimant of any evidence that is necessary to substantiate 
the claim, as well as the evidence VA will attempt to obtain 
and which evidence he is responsible for providing.  
38 C.F.R. § 3.159(b) (2009).  The requirements apply to all 
five elements of a service connection claim: veteran status, 
existence of a disability, a connection between a veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id.; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA 
notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  See Pelegrini, 18 Vet. App. at 121.

In this case, notice has been provided in multiple letters.  
In a February 2005 letter, the Veteran was provided notice 
regarding what information and evidence is needed to 
substantiate his claim for service connection, as well as 
what information and evidence must be submitted by the 
Veteran and what information and evidence will be obtained by 
VA.  A March 2006 letter advised the Veteran how disability 
evaluations and effective dates are assigned, and the type 
evidence which impacts those determinations.  Most recently, 
a March 2009 letter, provided notice regarding what 
information and evidence is needed to substantiate his claim 
for a higher rating, and the distribution of duties in 
obtaining such evidence.  The claim was last readjudicated in 
November 2009.

However, the appeal arises from the initial award of service 
connection.  In Dingess, the Court held that in cases in 
which service connection has been granted and an initial 
disability rating and effective date have been assigned, the 
typical service connection claim has been more than 
substantiated, it has been proven, thereby rendering section 
5103(a) notice no longer required because the purpose that 
the notice is intended to serve has been fulfilled.  Dingess, 
19 Vet. App. at 490-91; see also 38 C.F.R. § 3.159(b)(3)(i) 
(2008).  Thus, because the notice that was provided before 
service connection was granted was sufficient, VA's duty to 
notify in this case has been satisfied.  See generally Turk 
v. Peake, 21 Vet. App. 565 (2008) (where a party appeals from 
an original assignment of a disability rating, the claim is 
classified as an original claim, rather than as one for an 
increased rating); see also Shipwash v. Brown, 8 Vet. App. 
218, 225 (1995); see also Fenderson v. West, 12 Vet. App. 119 
(1999) (establishing that initial appeals of a disability 
rating for a service-connected disability fall under the 
category of "original claims")

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran.  Specifically, the information and evidence that 
have been associated with the claims file include the 
Veteran's service treatment records, VA examination reports, 
private treatment records, and hearing testimony.

As discussed above, the VCAA provisions have been considered 
and complied with.  The Veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The Veteran was an active 
participant in the claims process by providing evidence and 
argument.  Thus, he was provided with a meaningful 
opportunity to participate in the claims process and has done 
so.  Any error in the sequence of events or content of the 
notices is not shown to have any effect on the case or to 
cause injury to the Veteran.  Therefore, any such error is 
harmless and does not prohibit consideration of this matter 
on the merits.  See Dingess, supra; see also ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2009).  
Separate diagnostic codes identify the various disabilities.  
Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are: interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2 (2009); resolving any reasonable doubt regarding the 
degree of disability in favor of the claimant, 38 C.F.R. 
§ 4.3 (2009); where there is a question as to which of two 
evaluations apply, assigning a higher of the two where the 
disability picture more nearly approximates the criteria for 
the next higher rating, 38 C.F.R. § 4.7 (2009); and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disability upon the 
person's ordinary activity, 38 C.F.R. § 4.10 (2009).  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the claimant has expressed dissatisfaction with the 
assignment of an initial rating following an initial award of 
service connection for that disability, separate ratings can 
be assigned for separate periods of time based on the facts 
found - a practice known as "staged" ratings.

Under the relevant portions of the General Rating Formula for 
Diseases and Injuries of the Spine, a 40 percent evaluation, 
requires evidence of forward flexion of the thoracolumbar 
spine to 30 degrees or less or favorable ankylosis of the 
entire thoracolumbar spine.  A 50 percent evaluation requires 
evidence of unfavorable ankylosis of the entire thoracolumbar 
spine.  A 100 percent rating requires evidence of unfavorable 
ankylosis of the entire spine.  38 C.F.R. § 4.71a.  

Alternatively, intervertebral disc syndrome can be rated 
based upon incapacitating episodes.  Under these criteria, 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months warrants a 60 percent 
evaluation.  For incapacitating episodes having a total 
duration of at least four weeks but less than six weeks 
during the past 12 months, a 40 percent evaluation is 
warranted.  With incapacitating episodes having a total 
duration of at least two weeks but less than four weeks 
during the past 12 months, a 20 percent evaluation is 
warranted.  With incapacitating episodes having a total 
duration of at least one week but less than two weeks during 
the past 12 months, a 10 percent evaluation is warranted.  38 
C.F.R. § 4.71a, Diagnostic Code 5243.  An incapacitating 
episode is a period of acute signs and symptoms due to 
intervertebral disc syndrome which requires bed rest 
prescribed by a physician and treatment by a physician.  38 
C.F.R. § 4.71a, Diagnostic Codes 5243 (2009).

Intervertebral disc syndrome can also be evaluated by 
combining, under 38 C.F.R. § 4.25, separate evaluations of 
its chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever method 
results in the higher evaluation.  "Chronic orthopedic and 
neurologic manifestations" means orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so.  When 
evaluating on the basis of chronic manifestations, orthopedic 
disabilities should be evaluated using the criteria for the 
most appropriate diagnostic code or codes, and neurologic 
disabilities should be evaluated separately using the 
criteria for the most appropriate neurological diagnostic 
code or codes.  38 C.F.R. § 4.71a, Diagnostic Code 5243 
(2009) and General Rating Formula for Diseases and Injuries 
of the Spine, Note (1) (2009).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as disabled.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 
(2009); see also 38 C.F.R. §§ 4.45, 4.59 (2009).

The Board has reviewed all of the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Private treatment records in May and July 2008 reflect that 
the Veteran was neurologically intact with near complete 
relief of back symptoms, including no back pain.  The Veteran 
began to have back pain again in September 2008, although he 
had no radicular symptoms.  Pain without radiation is also 
reported in an October 2008 physical therapy note.  At that 
time, active lumbar spine range of motion was 75 percent of 
normal in all directions with complaint of pain, and muscle 
strength of the bilateral lower extremities was 4+/5.  
Sensation was intact and deep tendon reflexes L4/S1 were 
normo-reflexive.  

In December 2008, the Veteran had low back pain and spasm, 
but was neurologically intact.  In January 2009, the low back 
pain continued, but again, the Veteran was neurologically 
intact with no focal neurological findings.

During another January 2009 appointment, the Veteran reported 
low back pain with intermittent pain in his legs when he was 
walking.  Physical examination revealed the Veteran to be in 
discomfort.  He was able to flex 20 degrees, and had 0 
degrees of extension and 5 degrees of lateral bend.  There 
was a flattening of his lordosis.  On palpation, some spasms 
were present.  Neurological examination showed motor strength 
of 5/5 throughout the lower extremities.  Sensory examination 
was grossly intact.  Reflexes were 2+ at the knees and 1+ at 
the ankles.  The Veteran was subsequently given trigger point 
injections to help reduce some of his spasms.  

The Veteran was afforded a VA examination in March 2009.  He 
reported severe, constant pain radiating to the legs to mid-
calf, right greater than left.  The Veteran reported that 
during the last 8 months he was incapacitated 2 to 3 times a 
week for variable periods up to 1 to 2 days.  Most recently, 
the Veteran reported that the last 3 days "the wheels came 
off the wagon" and he was at bed rest except for the 
bathroom and a visit to his private physician.  The Veteran 
reported that he was unable to walk for more than a few 
yards. 

On physical examination, the Veteran had a stooped posture 
and was slightly leaning to the left.  His gait was slow and 
shuffling; he used a cane for support.  There were abnormal 
curvatures of the spine, including kyphosis, list, and lumbar 
flattening.  Part of the thoracolumbar spine was ankylosed in 
the neutral position.  Spasm, guarding, pain with motion, 
tenderness, and weakness were present.  Strength in hip, knee 
and ankle flexion and extension was 3/5 (active movement 
against gravity).  Muscle tone was normal and there was no 
atrophy.  Sensory examination was normal.  Ankle jerk and 
knee jerk were hypoactive.  Flexion was limited to 15 
degrees, extension to 0 degrees, and bilateral lateral 
flexion and rotation to 10 degrees.  There was no additional 
limitation after repetitions.  A February 2009 computed 
tomography (CT) scan showed previous surgery plus new disk 
injuries at L2-3, L3-4.  The diagnosis was lumbar disk 
disease, multi-level, progressive.  

As an initial matter, the medical evidence does not establish 
that the Veteran suffers from incapacitating episodes 
requiring bed rest prescribed by a physician and treatment by 
a physician.  During the Veteran's March 2009 VA examination, 
he indicated that he suffered from regular incapacitating 
episodes throughout the claimed period.  However, the Board 
notes that there is no objective evidence supporting the 
contention these episodes required bed rest prescribed by the 
Veteran's physician as treatment for his back condition.  In 
fact, the Veteran has submitted his private treatment records 
from the relevant period and they reflect that the Veteran 
was neurologically intact at least through January 2009.  No 
prescribed bed rest is reflected in these records.  
Importantly, during his VA examination, the Veteran reported 
treatment by a private physician during one of the times he 
was confined to bed.  The March 25, 2009 treatment record is 
on file and does not indicate that bed rest was prescribed by 
the physician.  Instead, the physician indicated that he 
would repeat trigger point injections that day and have the 
Veteran return in approximately 1 month's time to evaluate 
his response.  The Board finds the medical evidence to be 
more probative than the Veteran's contentions on this point.  
Thus, the criteria under Diagnostic Code 5243 and the Formula 
for Rating Intervertebral Disc Syndrome do not warrant an 
evaluation in excess of that assigned.

The Board observes that the Veteran is currently in receipt 
of the maximum schedular evaluation under the General Rating 
Formula for Diseases and Injuries of the Spine based on range 
of motion.  In order to assign a higher rating, the record 
must establish that ankylosis is present.  Ankylosis is 
stiffening or fixation of a joint as the result of a disease 
process, with fibrous or bony union across the joint.  See 
Dinsay v. Brown, 9 Vet. App. 79, 81 (1996).    

The medical records clearly demonstrate that while the motion 
of the Veteran's lumbar spine is limited, some range of 
motion is present.  The Board recognizes that part of the 
Veteran's thoracolumbar spine is ankylosed.  However, for a 
higher rating, the entire thoracolumbar spine would need to 
be ankylosed.  The ankylosis would also have to be 
unfavorable.  Fixation of a spinal segment in neutral 
position (zero degrees), as is the case here, always 
represents favorable ankylosis.  See 38 C.F.R. § 4.71a, 
General Rating Formula for Diseases and Injuries of the 
Spine, Note 5.  Thus, it cannot be concluded that the Veteran 
has ankylosis of the entire thoracolumbar spine, and 
certainly not unfavorable ankylosis.  There is no basis, 
therefore, for a higher evaluation, inasmuch as there is no 
clinical evaluation of unfavorable ankylosis of the entire 
thoracolumbar spine.  See Johnston v. Brown, 10 Vet. App. 80 
(1997).

The Board has also considered whether an increased evaluation 
could be assigned on the basis of functional loss due to the 
Veteran's subjective complaints of pain.  DeLuca v. Brown, 
8 Vet. App. 202 (1995).  Since the Veteran already receives 
the maximum disability rating available for limited motion in 
the lumbar spine, it is not necessary to consider the 
functional loss due to pain and weakness on motion.  Johnson, 
10 Vet. App. 80 (implicitly holding that once a particular 
joint is evaluated at the maximum level in terms of 
limitation of motion, there can be no additional disability 
due to pain).

The Board has also considered whether separate ratings for 
the Veteran's complaints of radiculopathy to the lower 
extremities are warranted.  However, the Board notes that the 
objective findings do not more nearly approximate the 
criteria for mild incomplete paralysis of the sciatic nerve.  
In this regard, the Veteran was described as neurologically 
intact with no focal neurological findings through January 
2009.  At his March 2009 VA examination, some weakness and 
hypoactive reflexes were shown.  While the evidence notes 
radicular pain, none of the records diagnose the Veteran with 
neuropathy of either lower extremity.  In summary, the 
neurological findings do not reflect disability rising to the 
level of mild incomplete paralysis of the sciatic nerve, such 
that separate ratings are warranted.  Rather, his complaints 
are adequately addressed by the evaluation assigned to his 
back disorder.

As a final matter, the Board notes that the Veteran does 
suffer from bladder disturbance, although no medical opinion 
links this disorder to his back disability.  Rather, the 
evidence links such to his prostate surgery.  In any event, 
such disability is compensated pursuant to the evaluation 
assigned for his service connected residuals of prostate 
cancer.  38 C.F.R. § 4.14 (2009) (the evaluation of the same 
disability under various diagnoses is to be avoided).

The Board concludes that the medical findings on examination 
are of greater probative value than the Veteran's allegations 
regarding the severity of his low back disability.  
Accordingly, the Board finds that the preponderance of the 
evidence is against the claim for a disability rating in 
excess of 40 percent for disc bulge L5, canal stenosis L4-L5, 
from May 1, 2008.  

The Board has also considered whether the Veteran's disc 
bulge L5 and canal stenosis L4-L5 presents an exceptional or 
unusual disability picture as to render impractical the 
application of the regular schedular standards such that 
referral to the appropriate officials for consideration of 
extra-schedular ratings is warranted.  See 38 C.F.R. 
§ 3.321(b)(1) (2009); Bagwell v. Brown, 9 Vet. App. 337, 338-
39 (1996).  In this case there are no exceptional or unusual 
factors with regard to the Veteran's disc bulge L5, canal 
stenosis L4-L5.  The threshold factor for extra-schedular 
consideration is a finding that the evidence before VA 
presents such an exceptional disability picture that the 
available schedular evaluation for that service-connected 
disability is inadequate.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993) ("[R]ating schedule will apply unless 
there are 'exceptional or unusual' factors which render 
application of the schedule impractical.").  Here, the 
rating criteria reasonably describe the Veteran's disability 
level and symptomatology, and provide for consideration of 
greater disability and symptoms than currently shown by the 
evidence.  Thus, his disability picture is contemplated by 
the rating schedule, and the assigned schedular evaluation 
is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 
111, 115 (2008).  Consequently, referral for extraschedular 
consideration is not warranted.

In reaching the conclusion above, the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
Veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to a rating for disc bulge L5, canal stenosis L4-
L5 in excess of 40 percent from May 1, 2008, is denied.  




____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


